PRATT, J.,
(dissenting.) The defendant was convicted at the court of sessions of Westchester county of the crime of grand larceny in the second degree. It seems the defendant carried on some negotiations with one Mrs. Burham concerning some real estate, and came to an agreement which resulted in his giving her a paper in the following words, to wit:
“I hereby agree to pay to Mrs. G. M. Burham the sum of §200 for release of twenty feet of ground on side of building, and this note is to be null and void if Mrs. Emil V. Cappelman does not pay me §1,000.”
This paper was delivered, signed by the defendant, to Mrs. Bur-ham, on the 13th of February,—Saturday. On the following Monday, it is claimed by the prosecution, he obtained it from Mrs. Burham, and destroyed it without her consent. It appeared in evidence that Mrs. Cappelman paid the defendant the $1,000 mentioned in the note or agreement, and that Mrs. Burham tendered the release stipulated for, and demanded the $200. The defendant, by fraud and device, obtained possession of the paper, and destroyed it. It seems clear that this paper was “evidence of debt or contract,” under section 545 of the Penal Code, and that the taking and destroying of the paper by the defendant was with an intent to defraud the true owner of her property, and the use and benefit thereof, and appropriate it to his own use. The evidence is abundant to sustain the verdict, and no legal error was committed upon the trial. It fact, the case was tried with great care and circumspection, and the charge was quite as favorable to the defendant as was possible, under the circumstances. The case shows a wanton and fraudulent destruction of the property of the plaintiff. Judgment affirmed.